UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BASHID McLEAN,

                             Plaintiff,                            19-CV-10967 (CM)
                    -against-                          ORDER DIRECTING PAYMENT OF FEE
                                                       OR IFP APPLICATION AND UPDATED
DARCEL CLARK; BRONX SUPREME
                                                           PRISONER AUTHORIZATION
COURTHOUSE; RIKERS ISLAND,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated in Attica Correctional Facility, brings this action pro se.

To proceed with a civil action in this Court, a prisoner must either pay $400.00 in fees – a

$350.00 filing fee plus a $50.00 administrative fee – or, to request authorization to proceed in

forma pauperis (IFP), that is, without prepayment of fees, submit a signed IFP application and a

prisoner authorization. See 28 U.S.C. §§ 1914, 1915. If the Court grants a prisoner’s IFP

application, the Prison Litigation Reform Act requires the Court to collect the $350.00 filing fee

in installments deducted from the prisoner’s prison trust fund account. See 28 U.S.C.

§ 1915(b)(1). A prisoner seeking to proceed in this Court without prepayment of fees must

therefore authorize the Court to withdraw these payments from his account by filing a “prisoner

authorization,” which directs the facility where the prisoner is incarcerated to deduct the $350.00

filing fee 1 from the prisoner’s prison trust fund account in installments and to send to the Court

certified copies of the prisoner’s account statements for the past six months. See 28 U.S.C. §

1915(a)(2), (b).




       1
          The $50.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915.
       Plaintiff submitted an IFP application and a prisoner authorization, but the prisoner

authorization only allows the funds deducted from the Plaintiff’s prison trust fund account to be

disbursed to the United States District Court for the Northern District of New York. Within thirty

days of the date of this order, Plaintiff must either pay the $400.00 in fees or submit the attached

IFP application and prisoner authorization forms. If Plaintiff submits the IFP application and

prisoner authorization, they should be labeled with docket number 19-CV-10967 (CM). 2

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. No summons shall issue at this time. If Plaintiff

complies with this order, the Court shall process the case in accordance with the procedures of

the Clerk’s Office. If Plaintiff fails to comply with this order within the time allowed, the Court

will dismiss the action.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    December 12, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




       2
          Plaintiff is cautioned that if a prisoner files a federal civil action that is dismissed as
frivolous or malicious, or for failure to state a claim upon which relief may be granted, the
dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who receives three “strikes” cannot
file federal civil actions IFP as a prisoner, unless he is under imminent danger of serious physical
injury, and must pay the relevant fees at the time of filing any new federal civil action.

                                                  2
